



Exhibit 10.14




SUBSCRIPTION AGREEMENT FOR UNITS OFFERED BY

 PANAMERICAN BANCORP







The undersigned ________________ (“New Shareholder”), and PanAmerican Bancorp, a
Delaware corporation (the “Corporation”), hereby agree as follows:




FIRST: The New Shareholder desires to become a shareholder of the Corporation.
In accordance with the terms of the enclosed offering. The New Shareholder will
purchase units from the Corporation in the amount set forth below his name at
the end of this Agreement at Page 3. The Corporation agrees to issue the New
Shareholder units in accordance with his subscription herein, subject to
approval, by its Placement Agent in its absolute discretion. All subscription
checks must be made payable to PanAmerican Bancorp.




SECOND: EACH NEW SHAREHOLDER MUST COMPLETE THE APPROPRIATE REPRESENTATIONS SET
FORTH BELOW:




Representations for Corporations: The New Shareholder is a corporation that was
not formed for the specific purpose of acquiring an interest in the Corporation
and has total assets in excess of $5,000,000.




THIRD: The New Shareholder further represents, warrants, acknowledges and agrees
that:

 

(a)

The New Shareholder is entering into this Agreement relying solely on the facts
and terms set forth in this Agreement and the information contained in a
Registration Statement dated May 13, 2004, form 10-QSB for the quarterly period
ended March 31, 2004 and form DEF 14A dated May 18 2004.




(b)

The New Shareholder has made an investigation of the pertinent facts relating to
the operation of the Corporation and has reviewed the terms of the Offering to
the extent that he deems necessary in order to be fully informed with respect
thereto;




(c)

The New Shareholder has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of an investment
in the Corporation and the New Shareholder is able to bear the economic risk of
a complete loss of his investment in the Corporation;




(d)

The New Shareholder will be acquiring the units for investment, for his or her
own account and not for the interest of any other person and not for




1




--------------------------------------------------------------------------------



distribution or resale to others, and the New Shareholder will not permit any
other person to acquire a beneficial interest in the units without the consent
of the Corporation in its sole discretion;




(e)

The units have not been registered under the Securities Act of 1933, as amended
(the “Act”), the interest in the Corporation may not be sold, transferred, or
otherwise disposed of except pursuant to an exemption from registration under
the Act;




(f)

The New Shareholder will not assign his interest in the Corporation or any
beneficial interest therein, in whole or in part, to any other person, nor will
the New Shareholder be entitled to substitute for himself as a shareholder any
other person, except with the written consent of the Corporation in its sole
discretion.




FOURTH: The New Shareholder is a corporation, the person executing this
Agreement has the full power and authority under the New Shareholder's governing
instruments to do so and the New Shareholder has the full power and authority
under its governing instruments to become a shareholder in the Corporation.




FIFTH: The New Shareholder is a corporation, it recognizes that the Corporation
is restricted by law as to the number of beneficial interests held in the
Corporation, and, that in determining the number of beneficial interests, it may
be necessary to count the beneficial owners of the New Shareholder.




SIXTH: This Agreement shall inure to the benefit of and be binding upon each of
the parties hereto, his heirs and legal representatives.




[Signatures to follow.]







2




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.







PAN AMERICAN BANCORP

  

NEW SHAREHOLDER

             

By:

                                

 

            

                                

    

, Officer

 

Type Name New Shareholder

                 

By:  

                      

Date:

                         

 







FRANKLIN NATIONAL FINANCIAL

GROUP, LLC, Placement Agent for

PanAmerican Bancorp

                

By:

                                

 

                

                                                                       

        

Title of Authorized Signatory

                                  

Taxpayer Identification

 







Subscription Amount:




Total # of

Units Purchased: _______________




Total Amount of

Subscription: __________________




Mailing Address of

New Shareholder:




_______________________________




_______________________________




_______________________________




3


